      Case 1:18-cv-05175-VSB-KHP Document 97 Filed 05/15/20 Page 1 of 2


                                                                        Leonid Grinberg
                                                                        MoloLamken LLP
                                                                        430 Park Avenue
                                                                        New York, NY 10022
                                                                        T: 212.607.8152
                                                                        F: 212.607.8161
                                                                        lgrinberg@mololamken.com
                                                                        www.mololamken.com


May 15, 2020

Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 750
New York, NY 10007

BY CM/ECF

       Re:     Tyreik Williams v. City of New York et al., No. 18 Civ. 5175 (VSB) (KHP):

Dear Judge Parker:

       Pursuant to the Court’s April 20 order, the parties write jointly to report on the status of
this matter. See Dkt. 96.

I.     Depositions

       The parties have scheduled a remote deposition of Martha King for Thursday, June 18.
The parties have also scheduled a remote deposition of Mark Duke for Thursday, June 25. Because
Mr. Duke’s work schedule changes from week to week, June 25 is a control date, and the parties
may move it to accommodate Mr. Duke’s schedule.
       Pursuant to the Court’s stay, depositions of the remaining third-party witnesses have not
yet been scheduled.

II.    Document Production

        Plaintiff made his first document production to Defendants on May 4. Plaintiff is
continuing to collect documents for additional productions. In addition, Plaintiff will return his
verified interrogatories to Defendants once an issue regarding his mail has been resolved.
Plaintiff ’s counsel is in active communication with the facility to resolve the issue and will keep
the Court apprised if they are unable to resolve it.
       Thank you for your attention to this matter.
      Case 1:18-cv-05175-VSB-KHP Document 97 Filed 05/15/20 Page 2 of 2



65(:/(805, (82,8                                                     (?     


                              !,97,*:-;33?9;)40::,+



                           

;9:053309                            ":,7/(50,%03,33(36596
&3,>(8809                              
,650+805),8.                                 

  86656 
      


